Case 2:19-cv-06691-DMG-FFM Document 31 Filed 09/30/20 Page 1 of 2 Page ID #:148




  1

  2

  3

  4

  5

  6

  7
                         UNITED STATES DISTRICT COURT
  8
                       CENTRAL DISTRICT OF CALIFORNIA
  9

 10   KC & HC, INC.,                           Case No.: CV 19-6691-DMG (FFMx)
 11                                            ORDER ON STIPULATION OF
      Plaintiff,                               DISMISSAL OF ACTION
 12                                            WITHOUT PREJUDICE [30]
 13   v.

 14   DILLARD’S, INC., et al.,
 15
      Defendants.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           1
Case 2:19-cv-06691-DMG-FFM Document 31 Filed 09/30/20 Page 2 of 2 Page ID #:149




  1         Pursuant to the parties’ stipulation, and good cause appearing,
  2         IT IS HEREBY ORDERED THAT the above-captioned action is dismissed
  3   without prejudice in its entirety, with each party bearing its own costs and attorneys’
  4   fees as incurred in this action.
  5

  6
      DATED: September 30, 2020              ________________________________
  7                                          DOLLY M. GEE
  8
                                             UNITED STATES DISTRICT JUDGE

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
